DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1, 5, 12 and 16
Cancelled: Claim 4 and 15 
Added: None 
Therefore Claims 1 – 3, 5 – 14 and 16 – 20 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5 – 14 and 16 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new search was done and new prior art (Saunders US Publication 2011/0063325 A1) was found and will be used to reject the newly amended claims. Please see rejection below.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 3, 6 – 9, 12 – 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayblum et al., US Publication 2015/0149939 A1 in view of Saunders US Publication 2011/0063325 A1.

With regards to Claims 1, 12 and 20, Mayblum discloses: An electronic device and method of controlling an electronic device (Abstract and FIG 3, mobile device), comprising: 
a display (FIG 3, 330 - display); 
at least one processor (FIG 4, 430 – processing unit); and 
a pop-up window (FIG 8A, keyboard)
a memory (FIG 4, 410 - memory) configured to store instructions that when executed are configured to enable the at least one processor (Paragraph [0031]) to: 
control the display (330) to display an execution screen of an application including at least one element (FIGS 7A - 7B, shows clearly an execution screen of messaging app on a display which has a plurality of pixel elements), 
identify an occurrence of an event (user input to respond to text message by selecting “type a message” box) for displaying an execution screen of a virtual keyboard application (QWERTY keyboard shown) while displaying the execution screen of the application (FIGS 8A & 8B), 
based on the occurrence of the event, identify at least one color value (810 - background image, picture, color, photograph, theme, etc.) related to the displayed at 
control the display (330) to display the execution screen of the virtual keyboard application corresponding to the at least one identified color value (FIG 8A & 8B, shows the execution screen with the 810 - background theme that is associated with the background color of the execution screen), 
Mayblum fails to explicitly disclose: identify an illuminance value based on the identified at least one color value,
 identified illuminance value together with the execution screen of the application.
Saunders discloses: identify an illuminance value (brightness level) based on the identified at least one color value (tonal values; Paragraph [0079] - the average brightness level is determined by averaging the tonal values of the image histogram and performing a comparison against a brightness scale from fully dark (i.e. an entirely black image) to fully light (i.e. an entirely white, or "washed out" image),
 identified illuminance value (brightness level) together with the execution screen of the application (Paragraph [0079 – 0081 & 0107]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of identify an illuminance value based on the identified at least one color value, identified illuminance value together with the execution screen of the application in Mayblum’s invention as taught by Saunders invention.




With regards to Claims 2 and 13, Mayblum discloses: wherein the instructions are configured to enable the at least one processor (430) to: based on the virtual keyboard application being executed (FIGS 8A & 8B), identify at least one parameter (input parameters) including information related to the application (messaging application) and the at least one identified color value (810), and identify a theme of the virtual keyboard application based on at least part of the at least one identified parameter (Paragraph [0040 & 0056 – 0057]).  

With regards to Claims 3 and 14, Mayblum discloses: wherein the memory (410 - memory) is configured to store first information for a first theme (FIG 9, 951) corresponding to a first color value (recent images) and second information for a second theme (952) corresponding to a second color value (event based themes; Paragraph [0040 – 0043]), and 
wherein the instructions are configured to enable the at least one processor (430 - processor) to: 

identify whether the identified specific color value (810 - background) corresponds to the first theme (951) or the second theme (952) based on the first information and the second information which are stored in the memory (Paragraph [0044 – 0048]), 
based on the identified specific color value (810) corresponding to the first color value (recent themes), identify the first theme corresponding to the first color value (recent themes) as the theme of the virtual keyboard application (Paragraph [0044 – 0048]), and 
based on the identified specific color value (810) corresponding to the second color value (events theme), identify the second theme (events theme) corresponding to the second color value as the theme of the virtual keyboard application (FIGS 8A – 9).  

With regards to Claims 5 and 16, Mayblum discloses: identify the information related to the application and the at least one color value (background color) included in the parameter (FIG 9 and Paragraph [0040 – 0043]), and 
control the display to display the execution screen of the virtual keyboard (FIG 9) application corresponding to the information related to the application and the at least one color value (FIG 8A & 8B, shows the execution screen with the 810 - background theme that is associated with the background color of the execution screen),

With regards to Claims 6 and 17, Mayblum discloses: identify a theme setting state of the virtual keyboard application (see FIG 9, which shows the different themes), and control the display to display the execution screen of the virtual keyboard application based on at least part of the identified theme setting state (see FIGS 8A – 8B).  

With regards to Claims 7 and 18, Mayblum discloses: identify a state of the electronic device (display state is on), and control the display (330) to display the execution screen of the virtual keyboard application based on at least part of the identified state of the electronic device (FIGS 8A – 9).  

With regards to Claims 8 and 19, Mayblum discloses: control the display (330) to display a first execution screen of the application including at least one first element (630) different from the at least one element (background) included in the execution screen, obtain a first color value of the at least one first element (menu for parameters) included in the first execution screen (Paragraph [0051 – 0053]), and control the display to display the execution screen of the virtual keyboard application based on a first theme identified based on at least part of the obtained first color value (FIGS 8A – 8B and Paragraphs [0051 – 0053]).  

With regards to Claim 9, Mayblum discloses: when a state of the electronic device switches to a first state (FIG 9, being able to select a theme), control the display to display the execution screen of the virtual keyboard application based on a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625